                Case 4:18-cr-00263-JGZ-JR Document 61 Filed 05/24/19 Page 1 of 1

                                                                                                   _ _ LODGcD
                                                                                                              COPY
                               UNITED STATES DISTRICT CO
                                           DISTRICT OF ARIZONA
                                                                                         MAY 2 4 2019

United States of America,                                                             CLERK U S DISTRICT COURT
                                                                                        DISTRICT OF ARIZONA
PLAINTIFF,                                                                       BY                           DEPU12..J

                                                                         CR 18-00263-TUC-JGZ-JR
          vs.
                                                                         EXHIBIT LIST
Robert Francis Krebs,
DEFENDANT.


 PRESIDING JUDGE                       COURTROOM DEPUTY                     COURT REPORTER
 JACQUELINE RATEAU
 HEARING DATE(S)                       PLAINTIFF ATTORNEY(S)                DEFENDANT ATTORNEY(S)
                                       RAQUEL ARELLANO                      GREGORY BERGER
 May 7, 20191 ~:J.L(,;i...DICJ
                                       CHRISTINE MELTON                     JORGE COSTALES
 PLFNO.      DFTNO.   DATE ADMITTED                                    EXHIBIT

 1
                      !P//1'1         Robert Cochrane, Psy.D., ABPP Curriculum Vita
                                                                                                                          -


 2                    feqfq           Dr. Cochrane's Forensic Evaluation, dated 3/6/19
 3
                      of:l-/lCJ       _Certification of Restoration of Competency, dated 3/11/19
 4
                      5/=t/lq         Krebs' note to Doctor
 5                                    Dr. Menchola's Neuropsychological Evaluation of Competency Report,
                      o/9/tCJ         dated 7/12/18
 6
                      sfa-fiCJ        Dr. Johnson's Competency to Stand Trial Evaluation, dated 9/3/18
 7
                      5(-:r/{q        DVD of Krebs Video Interview (a), FBI Office on 1/23/2018
                                           -                   .

                       . -1 /19
 8
                      x/9'                                 ..     .
                                      ·OP ;In A-fer1TrQ,\q•nntcf·%~.,.,rl_s~-~Y'LC.
                                                    .                          . , -2JC~--=1- _.
9                     -




 10

 11

 12
